EX-16.13.g Nationwide Financial Services, Inc. One Nationwide Plaza Columbus,Ohio43215 May 1, 2015 Nationwide Mutual Funds 1000 Continental Drive, Suite 400 King of Prussia, Pennsylvania 19406 Re:Administrative Services Fee Waiver Ladies and Gentlemen: By our execution of this letteragreement (the "Agreement"),intendingtobe legally bound hereby, Nationwide Financial Services, Inc. ("NFS") agrees that, with respect to the NationwideMoney Market Fund, a series of Nationwide Mutual Funds, NFS shall waive all or a portion of the Administrative Services Fee in an amount that may vary in order to ensure that each class of the Nationwide Money MarketFund maintains each day a stable net asset value per share of $1.00, for the period from the date of this Agreement through April 30, 2016.NFS acknowledges thatNFS shall not be entitledto collect on, or make a claim for, waived fees at any time in the future. Nationwide Financial Services, Inc. By:/s/ Steven D. Pierce Name: Steven D. Pierce Title: AVP, External Funds Management Your signature below acknowledges acceptance of this Agreement: Nationwide Mutual Funds By:/s/ Allan J. Oster Name:Allan J. Oster Title: AssistantSecretary Date: May 1, 2015
